Exhibit 10.3

Deciphera Pharmaceuticals, LLC

Employee Confidentiality, Assignment and Noncompetition Agreement

In consideration and as a condition of the commencement of my employment by
Deciphera Pharmaceuticals, LLC (including its subsidiaries and other affiliates
and its and their successors and assigns, the “Company”), I enter into this
Employee Confidentiality, Assignment and Noncompetition Agreement (the
“Agreement”) and agree as follows:

1.    Proprietary Information. I agree that all information, whether or not in
writing, concerning the Company’s business, technology, business relationships
or financial affairs that the Company has not released to the general public
(collectively, “Proprietary Information”) and all tangible embodiments thereof
are and will be the exclusive property of the Company. By way of illustration,
Proprietary Information may include information or material that has not been
made generally available to the public, such as: (a) corporate information,
including plans, strategies, methods, policies, resolutions, negotiations or
litigation; (b) marketing information, including strategies, methods, customer,
client or business partner identities or other information about customers,
clients, business partners, prospect identities or other information about
prospects, or market analyses or projections; (c) financial information,
including cost and performance data, debt arrangements, equity structure,
investors and holdings, purchasing and sales data and price lists;
(d) operational and technological or scientific information, including plans,
specifications, manuals, forms, templates, software, pre-clinical and clinical
testing data and strategies, research and development strategies, designs,
methods, procedures, formulae, data, reports, discoveries, inventions,
improvements, concepts, ideas, processes, formulations, and other Developments
(as defined below), know-how and trade secrets, and information regarding
suppliers; and (e) personnel information, including personnel lists, reporting
or organizational structure, resumes, personnel data, performance evaluations
and termination arrangements or documents. Proprietary Information also includes
information received in confidence by the Company from its customers, clients,
suppliers, distributers, business partners or other third parties.

2.    Recognition of Company’s Rights. I will not, at any time, without the
Company’s prior written permission, either during or after my employment,
disclose any Proprietary Information to anyone outside of the Company, or use or
permit to be used any Proprietary Information for any purpose other than the
performance of my duties as an employee of the Company. I will cooperate with
the Company and use my best efforts to prevent the unauthorized disclosure of
all Proprietary Information. I will deliver to the Company all copies and other
tangible embodiments of Proprietary Information in my possession or control upon
the earlier of a request by the Company or termination of my employment.

3.    Rights of Others. I understand that the Company is now and may hereafter
be subject to nondisclosure or confidentiality agreements with third persons
that require the Company to protect or refrain from use or disclosure of
proprietary information. I agree to be bound by the terms of such agreements in
the event I have access to such proprietary information. I understand that the
Company strictly prohibits me from using or disclosing confidential or
proprietary information belonging to any other person or entity (including any
employer or former employer), in connection with my employment. In addition, I
agree not to bring any confidential information belonging to any other person or
entity onto Company premises or into Company workspaces, or onto Company
equipment or systems.

4.    Commitment to Company; Avoidance of Conflict of Interest. While an
employee of the Company, I will devote my full-time efforts to the Company’s
business and I will not, directly or indirectly, engage in any other business
activity, except as expressly authorized in writing and in advance by the Board
of Directors of Deciphera Pharmaceuticals, Inc. (the “Board”); provided that I
may serve on one other board of directors with the prior approval of the Board,
or engage in religious, charitable or other community activities as long as such
services do not materially interfere with my obligations or performance of my
duties to the Company. I will advise the Board at such time as any activity of
either the Company or another business presents me with a conflict of interest
or the appearance of a conflict of interest as an employee of the Company. I
will take whatever action is requested of me by the Board to resolve any
conflict or appearance of conflict which it finds to exist.



--------------------------------------------------------------------------------

5.    Developments. I will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, data, databases, computer programs,
research, formulae, techniques, trade secrets, graphics or images, and audio or
visual works and other works of authorship, and other intellectual property,
including works-in-process (collectively “Developments”) whether or not
patentable or copyrightable, that are created, made, conceived or reduced to
practice by me (alone or jointly with others) or under my direction during the
period of my employment. I acknowledge that all work performed by me is on a
“work for hire” basis, and I hereby do assign and transfer and, to the extent
any such assignment cannot be made at present, will assign and transfer, to the
Company and its successors and assigns all my right, title and interest in and
to all Developments that (a) relate to the business of the Company or any
customer or client of, supplier to or business partner of the Company or any of
the products or services being researched, developed, manufactured or sold by
the Company or which may be used with such products or services; or (b) result
from tasks assigned to me by the Company; or (c) result from the use of premises
or personal property (whether tangible or intangible) owned, leased or
contracted for by the Company (“Company-Related Developments”), and all related
patents, patent applications, trademarks and trademark applications, copyrights
and copyright applications, sui generis database rights and other intellectual
property rights in all countries and territories worldwide and under any
international conventions (“Intellectual Property Rights”).

To preclude any possible uncertainty, if there are any Developments that I have,
alone or jointly with others, conceived, developed or reduced to practice prior
to the commencement of my employment with the Company that I consider to be my
property or the property of third parties and that I wish to have excluded from
the scope of this Agreement (“Prior Inventions”), I have set forth on Exhibit A
attached hereto a complete list of those Prior Inventions. If disclosure of any
such Prior Invention would cause me to violate any prior confidentiality
agreement, I understand that I am not to list such Prior Inventions in Exhibit A
but am only to disclose a cursory name for each such invention, a listing of the
party(ies) to whom it belongs and the fact that full disclosure as to such
inventions has not been made for that reason. If there are any patents or patent
applications in which I am named as an inventor, other than those that have been
assigned to the Company (“Other Patent Rights”), I have also listed those Other
Patent Rights on Exhibit A. If no such disclosure is attached, I represent that
there are no Prior Inventions or Other Patent Rights. If, in the course of my
employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, research or development program, or other work done
for the Company, I hereby grant to the Company a nonexclusive, royalty-free,
fully paid-up, irrevocable, worldwide license (with the full right to sublicense
through multiple tiers) to make, have made, modify, use, sell, offer for sale
and import such Prior Invention. Notwithstanding the foregoing, I will not
incorporate, or permit to be incorporated, Prior Inventions in any
Company-Related Development without the Company’s prior written consent.

This Agreement does not obligate me to assign to the Company any Development
that, in the sole judgment of the Company, reasonably exercised, is developed
entirely on my own time and does not relate to the business efforts or research
and development efforts in which, during the period of my employment, the
Company actually is engaged or reasonably would be engaged, and does not result
from the use of premises or equipment owned or leased by the Company. However, I
will also promptly disclose to the Company any such Developments for the purpose
of determining whether they qualify for such exclusion. I understand that to the
extent this Agreement is required to be construed in accordance with the laws of
any state which precludes a requirement in an employee agreement to assign
certain classes of inventions made by an employee, this Section 5 will be
interpreted not to apply to any invention that a court rules and/or the Company
agrees falls within such classes. I also hereby waive all claims to any moral
rights or other special rights that I may have or accrue in any Company-Related
Developments.

6.    Documents and Other Materials. I will keep and maintain adequate and
current records of all Proprietary Information and Company-Related Developments
developed by me during my employment, which records will be available to and
remain the sole property of the Company at all times.

All files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, blueprints, models, prototypes, or other written, photographic or other
tangible material containing Proprietary Information, whether created by me or
others, which come into my custody or possession, are the exclusive property of
the Company to be used by me only in the performance of my duties for the
Company. Any property situated on the Company’s premises and owned by the
Company, including without limitation computers, disks and other storage media,
filing cabinets or other work areas, is subject to inspection by the Company at
any time with or without notice. In the event of the termination of my
employment for any reason, I



--------------------------------------------------------------------------------

will deliver to the Company all Company property and equipment in my possession,
custody or control, including all files, letters, notes, memoranda, reports,
records, data, sketches, drawings, notebooks, layouts, charts, quotations and
proposals, specification sheets, blueprints, models, prototypes, or other
written, photographic or other tangible material containing Proprietary
Information, and other materials of any nature pertaining to the Proprietary
Information of the Company and to my work, and will not take or keep in my
possession any of the foregoing or any copies.

7.    Enforcement of Intellectual Property Rights. I will cooperate fully with
the Company, both during and after my employment with the Company, with respect
to the procurement, maintenance and enforcement of Intellectual Property Rights
in Company-Related Developments. I will sign, both during and after my
employment, all papers, including without limitation copyright applications,
patent applications, declarations, oaths, assignments of priority rights, and
powers of attorney, which the Company may deem necessary or desirable in order
to protect its rights and interests in any Company-Related Development or
Intellectual Property Rights therein. If the Company is unable, after reasonable
effort, to secure my signature on any such papers, I hereby irrevocably
designate and appoint each officer of the Company as my agent and
attorney-in-fact to execute any such papers on my behalf, and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any Company-Related Development, including any
Intellectual Property Rights therein.

8.    Nonsolicitation and Noncompetition.

In order to protect the Company’s Proprietary Information and goodwill, during
my employment and for a period of: (i) one (1) year following the date of the
cessation of my employment with the Company (the “Last Date of Employment”), or
(ii) two (2) years following the Last Date of Employment if I breach my
fiduciary duty to the Company or if I have unlawfully taken, physically or
electronically, property belonging to the Company (in either case the
“Restricted Period”):

(a)    I shall not, directly or indirectly, in any manner, other than for the
benefit of the Company, solicit or transact any business with any of the
customers or clients of the Company or any of its vendors. For purposes of this
Agreement, (i) customers and clients shall include then current customers and
clients to which the Company provided products or services during the twelve
months prior to the Last Date of Employment (the “One Year Lookback”) and
customer or clients prospects that the Company solicited during the One Year
Lookback and that I had significant contact with or learned confidential
information about in the course of my employment, and (ii) vendors shall include
then current vendors and vendors that provided services to or in connection with
the Company during the One Year Lookback.

(b)    I shall not, directly or indirectly, in any manner, solicit, entice or
attempt to persuade any employee or consultant of the Company to leave the
Company for any reason or otherwise participate in or facilitate the hire,
directly or through another entity, of any person who is then employed or
engaged by the Company.

(c)    Unless (i) the Company terminates my employment without Cause (as defined
below) or I have been laid off; or (ii) the Company waives the restrictions upon
post-employment activities set forth in this Section 8(c), then the Company
shall make garden leave payments to me for the post-employment portion of the
Restricted Period (but for not more than 12 months following the end of my
employment) at the rate of 50% of the highest annualized base salary paid to me
by the Company within the two-year period preceding the last day of my
employment (“Garden Leave Pay”), and in exchange, I shall not directly or
indirectly, whether as owner, partner, shareholder, director, manager,
consultant, agent, employee, co-venturer or otherwise, anywhere in the United
States/world, provide any of the types of services that I provided to the
Company during the two years that immediately preceded the Last Date of
Employment, in connection with any business that develops, manufactures, offers,
produces, licenses or markets any products, or solicits, provides, or performs
any services, for pre-clinical, clinical or commercial stage products or product
candidates in oncology that: (i) in the case of pre-clinical assets are focused
on specific molecular targets that are identified by the Company as the primary
intended molecular targets (e.g., the primary intended molecular targets of
DCC-2618 would be the KIT and PDGFRa kinases) or (ii) in the case of
clinical-stage or commercial assets are in active development for a particular
label or indication (as defined by an active clinical protocol or prescribing
information) that the Company is actively pursuing on the Last Date of
Employment or is the subject of active planning by the Company as of the Last
Date of Employment. For purposes of this Agreement, and notwithstanding anything
to the contrary in any other agreement between the Company and



--------------------------------------------------------------------------------

me, “Cause” shall mean a reasonable and good faith basis for the Company to be
dissatisfied with my job performance, my conduct or my behavior. I acknowledge
that this covenant is necessary because the Company’s legitimate business
interests cannot be adequately protected solely by the other covenants in this
Agreement. I further acknowledge and agree that any payments I receive pursuant
to this Section 8(c) shall reduce (and shall not be in addition to) any
severance or separation pay that I am otherwise entitled to receive from the
Company pursuant an agreement, plan or otherwise.    

9.    Nondisparagement. At all times, both during my employment with the Company
and after its termination, I shall refrain from making any statement that
disparages the Company, any officer, director or employee of the Company or any
product of the Company; provided that the foregoing shall not apply to
(i) statements made to any federal, state or local governmental agency or
commission, (ii) testimony in any legal proceeding, (iii) statements made to my
attorney or (iv) statements made in the course of my employment in the good
faith belief that my statements were made pursuant to my responsibilities for
the Company. A “statement that disparages” means a statement that may reasonably
be considered to be damaging to the reputation of the subject of the statement.

10.    Government Contracts. I acknowledge that the Company may have from time
to time agreements with other persons or with the United States Government or
its agencies that impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. I agree to comply with any such obligations or
restrictions upon the direction of the Company. In addition to the rights
assigned under Section 5, I also assign to the Company (or any of its nominees)
all rights that I have or acquired in any Developments, full title to which is
required to be in the United States under any contract between the Company and
the United States or any of its agencies.

11.    Prior Agreements. I hereby represent that, except as I have fully
disclosed previously in writing to the Company, I am not bound by the terms of
any agreement with any previous or current employer or other party to refrain
from using or disclosing any trade secret or confidential or proprietary
information in the course of my employment with the Company or to refrain from
competing, directly or indirectly, with the business of such employer or any
other party. I further represent that my performance of all the terms of this
Agreement as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me in confidence or in trust prior to my employment with the
Company. I will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.

12.    Remedies Upon Breach. I understand that the restrictions contained in
this Agreement are necessary for the protection of the business and goodwill of
the Company and I consider them to be reasonable for such purpose. Any breach of
this Agreement is likely to cause the Company substantial and irrevocable damage
and therefore, in the event of such breach, the Company, in addition to such
other remedies which may be available, will be entitled to specific performance
and other injunctive relief, without the posting of a bond. I further
acknowledge that a court may render an award extending the Restricted Period as
one of the remedies in the event of my violation of this Agreement.

13.    Use of Voice, Image and Likeness. I give the Company permission to use
any and all of my voice, image and likeness, with or without using my name, in
connection with the products and/or services of the Company, for the purposes of
advertising and promoting such products and/or services and/or the Company,
and/or for other purposes deemed appropriate by the Company in its reasonable
discretion, except to the extent prohibited by law.

14.    No Employment Obligation. I understand that this Agreement does not
create an obligation on the Company or any other person to continue my
employment. I acknowledge that, unless otherwise agreed in a formal written
employment agreement signed on behalf of the Company by an authorized officer,
my employment with the Company is at will and therefore may be terminated by the
Company or me at any time and for any reason, with or without cause.

15.    Survival and Assignment by the Company. I understand that my obligations
under this Agreement will continue in accordance with its express terms
regardless of any changes in my title, position, duties, salary, compensation or
benefits or other terms and conditions of employment. I further understand that
my obligations under this Agreement will continue following the termination of
my employment regardless of the manner of such



--------------------------------------------------------------------------------

termination and will be binding upon my heirs, executors and administrators. The
Company will have the right to assign this Agreement to its affiliates,
successors and assigns. I expressly consent to be bound by the provisions of
this Agreement for the benefit of the Company or any parent, subsidiary or
affiliate to whose employ I may be transferred without the necessity that this
Agreement be resigned at the time of such transfer.

16.    Notice of Resignation. If I elect to resign from my employment with the
Company, I agree to provide the Company with written notification of my
resignation at least two (2) weeks prior to my intended resignation date. Such
notice shall include information in reasonable detail about my post-employment
job duties and other business activities, including the name and address of any
subsequent employer and/or person or entity with whom or which I intend to
engage in business activities during the Restricted Period and the nature of my
job duties and other business activities. The Company may elect to waive all or
part of the two (2) week notice period in its sole discretion.

17.    Post-Employment Notifications. During the Restricted Period, I will
notify the Company of any change in my address and of each subsequent employment
or business activity, including the name and address of my employer or other
post-Company employment plans and the nature of my activities.

18.    Disclosures During Restricted Period. I will provide a copy of this
Agreement to any person or entity with whom I may enter into a business
relationship, whether as an employee, consultant, partner, coventurer or
otherwise, prior to entering into such business relationship during the
Restricted Period.

19.    Waiver. The Company and I acknowledge and agree that the Company’s
election not to provide me with Garden Leave Pay as set forth in Section 8(c)
shall be deemed a waiver of my noncompetition obligations under Section 8(c).
Otherwise, no waiver of any of my obligations under this Agreement shall be
effective unless made in writing by the Company. The failure of the Company to
require my performance of any term or obligation of this Agreement, or the
waiver of any breach of this Agreement, shall not prevent the Company’s
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

20.    Severability. In case any provisions (or portions thereof) contained in
this Agreement shall, for any reason, be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

21.    Choice of Law and Jurisdiction. This Agreement will be deemed to be made
and entered into in the Commonwealth of Massachusetts, and will in all respects
be interpreted, enforced and governed under the laws of the Commonwealth of
Massachusetts. I hereby consent to personal jurisdiction of the state and
federal courts situated within Massachusetts for purposes of enforcing this
Agreement, and waive any objection that I might have to personal jurisdiction or
venue in those courts, provided, however, the Company and I agree that all civil
actions relating to Section 8(c) of this Agreement shall be brought in the
county of Suffolk and that the superior court or the business litigation session
of the superior court shall have exclusive jurisdiction.

22.    Independence of Obligations. My obligations under this Agreement are
independent of any obligation, contractual or otherwise, the Company has to me.
The Company’s breach of any such obligation shall not be a defense against the
enforcement of this Agreement or otherwise limit my obligations under this
Agreement.

23.    Protected Disclosures. I understand that nothing contained in this
Agreement limits my ability to communicate with any federal, state or local
governmental agency or commission, including to provide documents or other
information, without notice to the Company. I also understand that nothing in
this Agreement limits my ability to share compensation information concerning
myself or others, except that this does not permit me to disclose compensation
information concerning others that I obtain because my job responsibilities
require or allow access to such information.



--------------------------------------------------------------------------------

24.    Defend Trade Secrets Act of 2016. I understand that pursuant to the
federal Defend Trade Secrets Act of 2016, I shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

25.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the Company and me with respect to the subject matter hereof,
and supersedes all prior agreements or understandings, both written and oral,
between the Company and me with respect to the subject matter hereof, but does
not in any way merge with or supersede any other confidentiality, assignment of
inventions or other restrictive covenant agreement or obligation entered into by
the Company and me, which agreements and obligations shall supplement, and shall
not limit or be limited by, this Agreement. This Agreement may be amended only
in a written agreement executed by a duly authorized officer of the Company and
me.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. BY SIGNING BELOW, I
CERTIFY THAT (I) I WAS PROVIDED WITH THIS AGREEMENT BY THE EARLIER OF A FORMAL
OFFER OF EMPLOYMENT OR TEN (10) BUSINESS DAYS BEFORE THE COMMENCEMENT OF MY
EMPLOYMENT AND (II) I HAVE BEEN ADVISED BY THE COMPANY THAT I HAVE THE RIGHT TO
CONSULT WITH COUNSEL PRIOR TO SIGNING THIS AGREEMENT.    

IN WITNESS WHEREOF, the undersigned has executed this agreement as a sealed
instrument and shall become effective upon the later of the (i) full execution
by both parties; or (ii) ten (10) business days after the Company provided me
with notice of this Agreement.

EMPLOYEE

Signed: /s/ Steven Hoerter                                                     

Type or print name: Steven Hoerter

Date: March 4, 2019

THE COMPANY

Signed: /s/ James Bristol                                        
               

Type or print name: James Bristol

Title: Authorized Signatory

Date: March 4, 2019



--------------------------------------------------------------------------------

EXHIBIT A

 

To:   Deciphera Pharmaceuticals, LLC From:  
                                              Date:  
                                              SUBJECT:         Prior Inventions

The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:

 

☐    No inventions or improvements ☐    See below:   
                                                                               
                                                      
                                                                               
                                                      
                                                                               
                                                    ☐    Additional sheets
attached The following is a list of all patents and patent applications in which
I have been named as an inventor: ☐    None ☐    See below:   
                                                                               
                                                      
                                                                               
                                                      
                                                                               
                                                   